Appeal unanimously dismissed without costs. Memorandum: Defendants appeal from an order of Supreme Court denying their motion to dismiss this action pursuant to CPLR 3211 (a) (4) on the ground that there is another action pending between the parties for the same cause of action in Supreme Court, Chautauqua County, which was commenced by defendants the day before this action was commenced. After the order was entered, however, the Chautauqua County action was dismissed, and no appeal was taken from the order dismissing that action. Because there is no longer another action pending between the parties for the same cause of action, the issue raised herein is moot. (Appeal from Order of Supreme Court, Cattaraugus County, Cosgrove, J. — Dismiss Pleading.) Present — Pigott, Jr., P. J., Hayes, Wisner and Kehoe, JJ.